OPINION
LARSEN, Justice.
After confessing to the fatal stabbing of Dorothy Lane, appellant pleaded guilty to murder of the third degree and was sentenced to ten to twenty years imprisonment. Appellant collaterally attacked his guilty plea in a PCHA proceeding but was denied relief. This appeal followed. Appellant claims his confession was involuntary and that the existence of the involuntary confession caused appellant to plead guilty. Thus, appellant concludes that his guilty plea was involuntary and should be set aside.
After reviewing the record, we find appellant’s claim to be without merit. Consequently, the judgment of the PCHA court, denying relief, is affirmed.*
ROBERTS, J., concurred in the result.

 This case was assigned to the writer on March 2, 1981.